       Case 3:20-cv-08016-DLR Document 15 Filed 03/18/20 Page 1 of 6



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Brenda Whittaker,                                 No. CV-20-08016-PCT-DLR
10                  Plaintiff,                         ORDER SETTING RULE 16
                                                       SCHEDULING CONFERENCE
11   v.
12   All Reverse Mortgage Incorporated,
13                  Defendant.
14
15
16          Pursuant to Rule 16 of the Federal Rules of Civil Procedure, a Scheduling
17   Conference is set for June 26, 2020 at 4:30 p.m., in Courtroom 606, Sandra Day O’Connor
18   U.S. Federal Courthouse, 401 W. Washington St., Phoenix, Arizona 85003-2151. In
19   preparation for this Scheduling Conference, it is ordered as follows:
20   I. CORPORATE DISCLOSURE STATEMENT
21          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, any nongovernmental
22   corporate party to an action or proceeding must file a Corporate Disclosure Statement. If
23   not previously filed, the Court directs any nongovernmental corporate party to file its
24   Corporate Disclosure Statement within 10 days of receipt of this Order. Forms are
25   available on the Court’s website.
26   II. MANDATORY INITIAL DISCOVERY PILOT PROJECT
27          The Court is participating in the Mandatory Initial Discovery Pilot Project (MIDP).
28   The MIDP was approved by the Judicial Conference of the United States and has been
         Case 3:20-cv-08016-DLR Document 15 Filed 03/18/20 Page 2 of 6



 1   implemented in this District by General Order 17-08. The MIDP applies to all civil cases
 2   filed on or after May 1, 2017, other than cases listed in Rule 26(a)(1)(B), actions under the
 3   Private Securities Litigation Reform Act (PSLRA), and cases transferred for consolidated
 4   administration in this District by the Judicial Panel on Multidistrict Litigation. The
 5   discovery obligations in the MIDP supersede the disclosures required by Rule 26(a)(1) and
 6   are framed as court-ordered mandatory initial discovery. Unlike initial disclosures required
 7   by current Rule 26(a)(1)(A) & (C), the MIDP does not allow parties to opt out. Thus, if
 8   your case was filed after May 1, 2017, and does not fall within one of the exceptions
 9   identified above, you must comply with the discovery obligation of the MIDP. You should
10   have received a notice regarding the pilot project when your case was filed or you were
11   served, and you should already be complying with the MIDP. Resources related to the
12   MIDP          are       available        on         the       Court’s         website            at
13   http://www.azd.uscourts.gov/attorneys/mandatory-initial-discovery-pilot.
14   III. RULE 26(f) MEETING AND DISCOVERY PLAN
15           The parties are directed to meet and confer at least 14 days before the Scheduling
16   Conference as required by Federal Rule of Civil Procedure 26(f). At this Rule 26(f)
17   Meeting, the parties shall develop a joint proposed Discovery Plan which contains the
18   following information in separately numbered paragraphs:
19           1.    The parties who attended the Rule 26(f) Meeting and assisted in developing
20   the Plan;
21           2.    A short statement of the nature of the case (3 pages or less), including a
22   description of each claim and defense;
23           3.    A description of the principal factual and legal disputes in the case;
24           4.    The jurisdictional basis for the case, citing specific jurisdictional statutes;1
25
     1
       If jurisdiction is based on diversity, the basis shall include a statement of the citizenship
26   of every party. See 28 U.S.C. §1332. The parties are reminded that (1) a corporation is a
     citizen of the state where it is incorporated and the state of its principal place of business
27   and (2) partnerships and limited liability companies are citizens of every state of which one
     of their members or partners is a citizen. See 28 U.S.C. §1332(c); Indus. Tectonics v. Aero
28   Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990); Belleville Catering Co. v. Champaign Market
     Place, L.L.C., 350 F.3d 691, 692 (7th Cir. 2003).

                                                   -2-
       Case 3:20-cv-08016-DLR Document 15 Filed 03/18/20 Page 3 of 6



 1            5.    Any parties which have not been served and an explanation of why they have
 2   not been served; and any parties which have been served but have not answered or
 3   otherwise appeared;
 4            6.    A statement of whether any party expects to add additional parties to the case
 5   or otherwise to amend pleadings;
 6            7.    A listing of contemplated motions and a statement of the issues to be decided
 7   by these motions (including motions under Federal Rules of Evidence 702, 703, 704, and
 8   705);
 9            8.    Whether the case is suitable for reference to arbitration or a United States
10   Magistrate Judge for trial;
11            9.    The status of related cases pending before other courts or other judges of this
12   Court;
13            10.   A discussion of the parties’ compliance to date with the MIDP, whether any
14   issues have arisen under the MIDP, and, if issues have a risen, a description of those issues
15   so the Court may resolve them at the Rule 16 conference. If the Rule 26(f) joint Plan raises
16   MIDP issues for the Court to resolve, copies of the parties’ MIDP disclosures should be
17   attached to the report.
18            11.   A discussion of necessary discovery, including:
19                  a.     The extent, nature, and location of discovery anticipated by the
20   parties;
21                  b.     Suggested changes, if any, to the discovery limitations imposed by the
22   Federal Rules of Civil Procedure;
23                  c.     The number of hours permitted for each deposition, unless extended
24   by agreement of the parties.
25            12.   A statement of when the parties served their MIDP discovery responses;
26            13.   Proposed specific dates for each of the following (deadlines should fall on a
27   Friday unless impracticable):
28


                                                  -3-
         Case 3:20-cv-08016-DLR Document 15 Filed 03/18/20 Page 4 of 6



 1                  a.     A deadline for the completion of fact discovery,2 which will also be
 2   the deadline for final supplementation of discovery responses under the MIDP; 3 and
 3   disclosure pursuant to Rule 26(a)(3);
 4                  b.     Dates for complete disclosures of expert testimony under Rule
 5   26(a)(2)(C) of the Federal Rules of Civil Procedure;4
 6                  c.     A deadline for completion of all expert depositions;
 7                  d.     A deadline for filing dispositive motions;
 8                  e.     A date by which the parties shall have engaged in good faith
 9   settlement talks.
10           14.    Whether a jury trial has been requested and whether the request for a jury
11   trial is contested (if the request is contested, set forth the reasons);
12           15.    The estimated length of trial and any suggestions for shortening the trial;
13           16.    The prospects for settlement, including any request of the Court for
14   assistance in settlement efforts; and
15           17.    Any other matters that will aid the Court and parties in resolving this case in
16   a just, speedy, and inexpensive manner as required by Federal Rule of Civil Procedure
17           The parties shall jointly file the Plan with the Clerk (e-file the Plan using the Other
18   Documents category and use the drop down event Rule 26(f) Report re Mandatory Initial
19   Discovery) not less than 7 days before the Scheduling Conference (absent extraordinary
20
     2
       The discovery deadline is the date by which all discovery must be completed. Discovery
21   requests must be served and depositions noticed sufficiently in advance of this date to
     ensure reasonable completion by this deadline, including time to resolve discovery
22   disputes. Absent extraordinary circumstances, the Court will not entertain discovery
     disputes after this deadline.
23   3
       General Order 17-08 should be reviewed carefully. It requires parties to timely
     supplement their MIDP responses as new information is discovered. Parties who fail to
24   timely disclose relevant information will be precluded from using it in the case and may be
     subject to other sanctions. Parties who unreasonably postpone disclosure of relevant
25   information to the end of the discovery period will also be subject to sanctions.
     4
       No expert witness not timely disclosed will be permitted to testify unless the party
26   offering such witness demonstrates: (a) that the necessity of such expert witness could not
     have been reasonably anticipated at the time of the deadline for disclosing such expert
27   witness; (b) the Court and opposing counsel or unrepresented party were promptly notified
     upon discovery of such expert witness; and (c) that such expert witness was promptly
28   proffered for deposition. See Wong v. Regents of the Univ. of Cal., 410 F.3d 1052, 1060
     (9th Cir. 2005).

                                                   -4-
       Case 3:20-cv-08016-DLR Document 15 Filed 03/18/20 Page 5 of 6



 1   circumstances, no extensions of time will be granted). It is the responsibility of Plaintiff(s)
 2   to initiate the Rule 26(f) Meeting and preparation of the joint Plan. Defendant(s) shall
 3   promptly and cooperatively participate in the Rule 26(f) Meeting and assist in preparation
 4   of the proposed plan.
 5   IV. SCHEDULING CONFERENCE AND ORDER
 6          The Court directs counsel to Rule 16 of the Federal Rules of Civil Procedure for the
 7   objectives of the Scheduling Conference. Counsel who will be responsible for trial of the
 8   lawsuit for each party shall appear and participate in the Scheduling Conference and shall
 9   have authority to enter into stipulations regarding all matters that may be discussed.
10   Counsel intending to appear telephonically shall file a written notice of intent to appear
11   telephonically not less than 2 days before the Scheduling Conference. A continuance of
12   the Scheduling Conference will be granted only for good cause and will not be granted
13   beyond the time limit set forth in Federal Rule of Civil Procedure Rule 16(b).
14          During or after the Scheduling Conference, the Court will enter a Scheduling Order.
15   The form of the Court's standard Scheduling Order can be found on the Court's website at
16   www.azd.uscourts.gov under Judges & Courtrooms; Orders, Forms & Procedures; Judge
17   Rayes. The Court intends to fully enforce the deadlines in the Scheduling Order. The
18   parties should plan their litigation activities accordingly.
19   V. OTHER MATTERS
20          Counsel for all parties are expected to comply fully with the Federal Rules of Civil
21   Procedure and Local Rules and to minimize the expense of discovery.
22          Counsel should ensure that all pleadings comply with LRCiv 7.1 and LRCiv 7.2.
23          Unless counsel can otherwise show cause, an order shall accompany the Discovery
24   Plan dismissing any party which has not been served, fictitious or unnamed parties, or
25   seeking default judgment against any non-appearing party;
26          If a party has been served, but has not appeared, plaintiff or counter-claimant
27   shall give notice of this order to that party. Fed. R. Civ. P. 16(b)(2).
28          The parties shall not file written discovery motions without leave of court. If a


                                                  -5-
       Case 3:20-cv-08016-DLR Document 15 Filed 03/18/20 Page 6 of 6



 1   discovery dispute arises and cannot be resolved despite sincere efforts to resolve the matter
 2   through personal consultation, the parties shall call the Court’s Judicial Assistant, Ms.
 3   Mary Farmer, at (602) 322-7530 to set a telephonic conference.
 4          Finally, to ensure timely case processing, a party moving for an extension of time,
 5   enlargement of page limitations, leave to amend, or leave to file a document under seal
 6   shall indicate in the motion whether the non-movant opposes the request and intends to file
 7   a written response.
 8          Dated this 17th day of March, 2020.
 9
10
11
12
                                                   Douglas L. Rayes
13                                                 United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -6-
